Citation Nr: 1544216	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for advanced degenerative disc disease (DDD), cervical spine, C4-C5 and C5-C6.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N. Driever, Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the United States Army from March 1989 to June 1989 and from August 2004 to August 2006.  He also served for in excess of 15 years in the Army Reserves, including during multiple periods of active duty for training and inactive duty training. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granted the Veteran service connection for advanced DDD, cervical spine, C4-C5 and C5-C6, and assigned that disability an initial 10 percent rating, effective from February 19, 2009.  The Veteran appealed the 10 percent rating the RO assigned.

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Here, the medical evidence establishes a definite worsening in the Veteran's cervical spine disability as of early 2010, possibly even earlier, as of November 12, 2009.  The Board has thus separated the claim on appeal into two, reflecting two periods of time - prior to November 12, 2009 and from November 12, 2009 - based on different levels of severity of the disability. 

The claim of entitlement to an initial rating in excess of 10 percent for advanced DDD, cervical spine, C4-C5 and C5-C6, from November 12, 2009, is addressed in the REMAND portion of the decision, below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

FINDINGS OF FACT

1.  Prior to November 12, 2009, the Veteran's cervical spine disability, then diagnosed as degenerative joint disease, spondylosis, cervical radiculopathy and DDD, manifested as occasional pain, including on motion, and weakness.

2.  Prior to November 12, 2009, the radiating pain caused by the cervical radiculopathy was mild, manifesting intermittently.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for advanced DDD, cervical spine, C4-C5 and C5-C6, prior to November 12, 2009, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2014). 

2.  The criteria for entitlement to an initial, separate 20 percent rating for mild cervical radiculopathy, prior to November 12, 2009, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, DCs 8510-8513 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b), (c) (2014).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any additional records that VA should obtain on his behalf, or that the VA examinations he underwent during the course of this appeal are inadequate to decide this claim for the time period preceding November 12, 2009.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II. Analysis

The Veteran seeks a higher initial rating for his cervical spine disability on the basis that the 10 percent rating assigned this disability does not accurately reflect its severity.  He has not mentioned the state of his neck during the time period preceding November 12, 2009.  Rather, all of his assertions concern the November 12, 2009 VA examination and an alleged worsening of his neck disability since that examination.  In a September 2012 written statement, however, he questions why this disability is being characterized as arthritis.  

To clarify, the Veteran is actually service connected for DDD, rather than arthritis (although assigned a rating pursuant to a DC governing ratings of arthritis), but both conditions have been diagnosed.  In fact, prior to November 12, 2009, magnetic resonance imaging and x-rays revealed multiple cervical spine abnormalities, including mild to moderate degenerative changes with spurring (2005), degenerative joint disease/arthritis, spondylosis and cervical radiculopathy (2006), and DDD (2009).  

In any event, here, the Veteran is receiving or entitled to receive compensation for all cervical spine symptoms he is experiencing, regardless of the diagnosis to which they are attributable. The characterization of the Veteran's cervical spine disability is thus only important in the context of determining which DCs to apply in rating the disability and, indeed, the RO has rated the Veteran's disability pursuant to DC 5242, based on degenerative arthritis of the spine.  As explained below, this does not change the outcome in this case.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2014). 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  3 8 C.F.R. 
§ 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran initially filed a claim for a cervical spine disability in August 2006, after injuring his neck during service.  As indicated above, by rating decision dated January 2010, the RO granted the Veteran service connection for his cervical spine disability and assigned that disability an initial 10 percent rating, pursuant to DC 5242.  This DC governs ratings of degenerative arthritis of the spine.  DC 5243, which governs ratings of intervertebral disc syndrome (IDS), is also applicable in this case. 

According to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula), all diseases and injuries of the spine other than IDS, including degenerative arthritis of the spine under DC 5242, are to be rated pursuant to the general rating formula.  IDS may be rated under either the general rating formula or the Formula for Rating IDS Based on Incapacitating Episodes (formula for rating IDS).  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).

Under the general rating formula, a 10 percent rating is assignable when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assignable when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a (2014).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

Under the formula for rating IDS, a 10 percent rating is assignable when a veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is assignable when a veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IDS Based on Incapacitating Episodes (2014).  For purposes of assigning ratings under the formula for rating IDS, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note 1 (2014). 

Here, for the time period in question, it is more advantageous to rate the Veteran's cervical spine disability under the general rating formula, continuing the 10 percent rating assigned the DDD and DJD and assigning a separate rating for neurologic abnormalities associated with these conditions.

According to histories the Veteran reported for purposes of treatment and medical findings dated prior to November 12, 2009, during the time period in question, the Veteran's cervical spine disability manifested as occasional pain and weakness.

In April 2005, the Veteran injured his neck while weight training.  He sought private treatment for pain, which he described as deep, acute, moderate and radiating down his right shoulder.  He indicated that, with movement, the pain worsened.  The examiner attributed the pain to a cervical myofascial strain.  X-rays of the cervical spine revealed mild to moderate degenerative changes and osteopenia with large osteophyte spurring at C5-C6.  

The Veteran again began experiencing pain in his neck in October 2005.  He described the pain as coming and going.  He also reported intermittent weakness.  Allegedly, both the pain and weakness improved when he cut back on his weight lifting regimen.  Thereafter, the Veteran took oral steroids for a few months and testing revealed a herniated nucleus pulposus at C4-C5.  

In April 2006, the Veteran underwent a thorough private evaluation for neck and right arm pain.  The Veteran denied numbness in the right arm and left arm symptoms and indicated that he did not then have weakness.  The examiner noted pain on right lateral motion, but reasonably good range of neck motion.  He diagnosed improved cervical radiculopathy.  Magnetic resonance imaging revealed cervical spondylosis and confirmed disc herniations on the right side at C4-C5 and C5-C6.  The examiner advised conservative treatment, including modifying the Veteran's activities, not surgery.  

The Veteran did not undergo a VA examination until November 12, 2009, at which time he reported symptoms suggesting a possible worsening in his cervical spine disability.

To show entitlement to a higher initial rating for this disability under either of the formulas noted above, for the period preceding November 12, 2009, there must be evidence of limitation of motion (flexion to between 15 and 30 degrees), including on repetitive use or during flare-ups, or incapacitating episodes of disc disease having a total duration of at least 2 weeks during the prior 12 months. The Veteran does not allege and the evidence does not show limitation of motion to any degree, flare-ups causing such limitation, or incapacitating episodes of neck pain of such duration.  Rather, the painful motion and intermittent weakness is contemplated in the 10 percent rating assigned the Veteran's cervical spine disability.

The cervical radiculopathy in the right arm is not contemplated in the 10 percent rating assigned this disability, prior to November 12, 2009, and under the general rating formula, warrants a separate rating as an associated objective neurologic abnormality.  See 38 C.F.R. § 4.124a (2014), DCs 8510-8513 (2014).  These DCs provide for a 20 percent rating for mild incomplete paralysis of the minor or major extremity of upper, middle and lower radicular groups or all such groups.  Higher ratings are assignable for moderate and severe incomplete paralysis and complete paralysis of the same extremities.  Id.  

The medical record is scant and all the Board knows about the radiculopathy is that, during the time period in question, it caused radiating pain, but not numbness, and only intermittently, suggesting that it was, at worst, mild in severity.  Cervical radiculopathy of this degree warrants the assignment of an initial, separate 20 percent rating, prior to November 12, 2009, whether it involves the upper, middle or lower radicular group or all such groups.  


ORDER

An initial rating in excess of 10 percent for advanced DDD, cervical spine, C4-C5 and C5-C6, prior to November 12, 2009, is denied.

An initial, separate 20 percent rating for mild cervical radiculopathy, prior to November 12, 2009, is granted.


REMAND

The Board regrets the delay that will result from remanding rather than deciding the claim of entitlement to an initial rating in excess of 10 percent for advanced DDD, cervical spine, C4-C5 and C5-C6, from November 12, 2009, but additional development is necessary before the Board can proceed.

During the course of this appeal, VA assisted the Veteran in the development of his claim by affording him a VA examination of his neck.  The report of this examination is inadequate to decide this claim.  First, after the Veteran underwent the examination, in a statement dated September 4, 2012, he claimed that his cervical spine disability has worsened.  Second, the report does not include all information necessary to rate the Veteran's cervical spine disability pursuant to the rating schedule.  For instance, during the examination, the Veteran reported that he experienced flare-ups of neck symptoms that interfered with his ability to dress himself, but the examiner did not comment on or follow up in determining whether this inability resulted from additional loss of motion.  In addition, the examiner ruled out radiculopathy, but did not address treatment records showing that that condition persists.   

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Afford the Veteran a VA examination of his neck for the purpose of determining the severity of his service-connected cervical spine disability.  Ask the examiner to follow the instructions below.

a.  Review all pertinent evidence of record, particularly VA and private treatment records dated since November 2009 (see 5/10/10, 9/17/11, 9/20/11, 11/14/11, 11/18/11, 2/6/12, 6/28/12, and 7/13/12  entries on VBMS) and indicate in writing in the record that the review included this evidence.  

b.  Conduct all testing deemed necessary.

c.  Record the Veteran's history of neck symptoms, including any associated with cervical radiculopathy, from the time he underwent his last VA examination on November 12, 2009.

d.  Specifically inquire about flare-ups of neck symptoms and the effect those flare-ups have on his ability to function, particularly with regard to his range of motion.  Also inquire as to the effect of the Veteran's cervical spine disability, alone, on his employability.

e.  Describe the severity of the Veteran's cervical spine disability.  

f.  Indicate whether and to what extent (in terms of degrees), the Veteran's range of motion is further impeded during flare-ups and/or on repetitive use. 

g.  Focusing on both the treatment records and the physical evaluation, indicate whether the Veteran's cervical radiculopathy persists.  

If it persists, indicate which part of the radicular group it affects (upper, middle, lower or all of these) and describe it as mild, moderate or severe.  

If it has resolved, acknowledge the earlier-dated treatment records confirming the condition and identify the date(s) it resolved and/or improved.  

h.  Offer an opinion regarding whether this disability, alone, markedly interferes with, or completely hinders, the Veteran's employability.  

i.  Provide rationale, with references to the record, for all opinions expressed.

j.  If an opinion cannot be expressed without resorting to speculation, explain why or indicate in the record what evidence could be obtained to aid in providing such an opinion.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction and an addendum opinion.  

3.  Then readjudicate this claim in light of all evidence of record.  In so doing, determine whether the Veteran is entitled to a separate rating for cervical radiculopathy.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and provide them time to submit additional evidence and/or argument in response before returning the file to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


